Citation Nr: 0627732	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD) 
and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from January, March and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board initially considered the veteran's claim for 
service connection for hypertension in January 2004, 
remanding it to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for further development and 
consideration.  Also considered at that time, but denied on 
the merits, were additional claims for service connection for 
residuals of a back injury and for bilateral hearing loss.  
And the remaining claims then on appeal for service 
connection for bilateral trench foot and for an initial 
rating higher than 50 percent for PTSD were remanded.  
Subsequently, in a February 2005 decision, the RO granted a 
100 percent rating for the PTSD, the maximum possible rating.  
So that claim has been resolved and is no longer before the 
Board.

In December 2005, upon receiving this case back from the AMC, 
the Board granted service connection for the onychomycosis 
and dermatophytosis affecting the veteran's feet (previously 
claimed as bilateral trenchfoot).  His claim for 
service connection for hypertension, however, was again 
remanded to the AMC for still additional development - 
specifically, to obtain a supplemental medical opinion as to 
whether his claimed hypertension developed secondarily to one 
or more already service-connected disabilities.  On 
completion of that action, the AMC continued the denial of 
this claim and returned the case to the Board.




FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive notice 
regarding the procedures under the Veterans Claims Assistance 
Act (VCAA) for the evidentiary development of the claim for 
service connection for hypertension.  Moreover, all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained.

2.	The preponderance of the medical evidence indicates the 
veteran's hypertension is not etiologically related to either 
his service-connected PTSD or diabetes mellitus.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disability - including either his PTSD or diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.
As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Upon consideration of the above-referenced criteria 
pertaining to the content of VCAA notice, these requirements 
have been met in the instant case.  Following the time period 
in which the veteran filed his initial claim for service 
connection for hypertension, the RO issued to him a May 2002 
notice letter informing him of the significance of the 
provisions of the VCAA to the evidentiary development of his 
claim.  This correspondence contained sufficient notice 
information as to have    met each of the requirement for 
discussion of the VCAA, as set forth in the Pelegrini II 
decision.  

Preliminarily, the May 2002 letter placed the veteran on 
notice with respect to the general type of evidence most 
helpful in order to establish a valid claim for    service 
connection -- including on the basis of a direct relationship 
to service (including for chronic diseases manifested post-
service, which are presumed incurred in service), and as 
secondary to an already service-connected disability.  This 
information satisfied the first element set forth in 
Pelegrini II, that the claimant is provided notice of the 
additional information necessary to substantiate his claim.      

Per the second and third requirements of the Pelegrini II 
analysis, the May 2002 correspondence also explained to the 
veteran whose responsibility -- his or VA's,  it was to 
obtain all further evidence relevant to the disposition of 
his appeal.       This included an explanation that VA would 
provide assistance in obtaining          any additional 
remaining medical treatment reports, employment records, and   
other Federal records that he identified.   

The veteran later received additional VCAA notice letters 
from the AMC (following the Board's remand of the claim to 
that agency for further development) dated in February 2004 
and March 2006, which contained substantially similar notice 
information.  The February 2004 letter, particularly, 
explained to the veteran that further evidence which would be 
useful in resolving this claim, consisted of   more recent 
records of medical treatment, as well as statements from 
himself or other laypersons describing their own observations 
of the extent of his symptoms.   

While these notice documents satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, none of those letters that were provided to the 
veteran included the specific language of the "fourth 
element" mentioned above.  However, the veteran has received 
sufficient explanation as to how to provide further relevant 
evidence, such that the intended purpose of this final 
element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the VCAA notice letters provided to 
the veteran contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The May 2002 VCAA letter requested 
that the veteran inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such          a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be   harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

Additionally, as mentioned above, there is the consideration 
that the relevant VCAA notice information must have been 
provided to the veteran in a timely manner.  Here, the May 
2002 notice letter was issued in advance of the July 2002 
rating decision, that represented the initial adjudication of 
the veteran's claim.     But the more recent February 2004 
and March 2006 letters, since they were issued well after the 
2002 decision on appeal, do not meet the criteria for timely 
notice as indicated through the Pelegrini II decision.  As 
indicated above, the Court held in Pelegrini II that VCAA 
notice in order to be timely sent, must be issued prior to   
the adjudication of the claim under review.  See 
18 Vet. App. at 119-20.  See also       38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

This notwithstanding, any defect in the timing of the notice 
provided to the veteran has not had any apparent detrimental 
impact upon the adjudication of his claim, since the record 
indicates that he has still had the opportunity to provide or 
otherwise identify any remaining evidence he wanted 
considered.  Following the issuance of the February 2004 and 
March 2006 notice letters, the veteran has been informed that 
he could submit additional information and evidence, in 
advance of the most recent denial of his claim through a June 
2006 supplemental statement of the case (SSOC).  The record 
shows that during this timeframe, he has not provided further 
evidence.  Additional information as to the hypertension 
condition for which service connection is claimed, has been 
obtained through several VA examinations, and thus relevant 
medical findings as this condition have been added to the 
record. For these reasons, the Board finds that regardless of 
the timing of the subsequent VCAA notice letter, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,   19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Furthermore, the RO has undertaken appropriate action to 
comply with the duty to assist the veteran with the 
development of his claim.  This has included obtaining the 
veteran's service medical records (SMRs), and his VA 
outpatient and hospitalization records.  Also, the veteran 
has undergone numerous VA examinations in connection with the 
claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In support of his claim, the veteran has 
submitted records from several private treatment providers, 
and various personal statements.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran alleges entitlement to service connection for 
hypertension entirely based upon a purported secondary 
relationship to his already service-connected PTSD and/or 
diabetes mellitus.  That is to say, he has not claimed that 
his hypertension has any direct or even presumptive 
relationship to his military service, and this also is not 
otherwise shown by the record.  So the only provisions that 
apply are § 3.310(a) and Allen.

The medical evidence in this case shows an initial diagnosis 
of hypertension several years after service.  And to 
determine the cause of it - in particular, whether it is 
indeed secondary to either the PTSD or diabetes mellitus, the 
veteran has undergone VA examinations to obtain medical 
opinions concerning this alleged etiological relationship.  
In the report of his June 2005 examination, it was initially 
observed by way of medical history that he had received a 
preliminary diagnosis of PTSD in 2001, and of diabetes in 
1991.  The claims file revealed an April 1985 instance of 
treatment from a private physician showing significantly 
elevated blood pressure, and the veteran reported having 
first undergone treatment for hypertension as early as the 
1970s.  A physical examination at that time indicated blood 
pressure readings of 125/85 (systolic/diastolic), 125/85 and 
125/80.  The examiner then offered his clinical impression 
that the veteran had longstanding hypertension with good 
control at that time, and that in his opinion, it was less 
likely than not the hypertension was secondary to the PTSD.

Then in April 2006, the veteran underwent another examination 
to determine whether his Type II diabetes mellitus, another 
service-connected condition, was a causative factor in the 
onset of his hypertension.  This examination was conducted in 
accordance with the Board's December 2005 remand request, 
inasmuch as the prior June 2005 VA medical opinion had not 
considered diabetes mellitus as a possible cause for the 
hypertension - that is, in addition to the PTSD.  On the 
more recent examination, in April 2006, the veteran reported 
that he had been diagnosed with hypertension in 1979 when 
found to have elevated blood pressure after donating blood.  
His initial diagnosis of diabetes was in 1991 (as also noted 
on previous evaluations).  Blood pressure readings were 
152/91, 136/96 and 143/80.


The examiner (a different physician from the June 2005 
examining physician) rendered a diagnosis of hypertension, 
currently under treatment through an oral hypertensive.  He 
further indicated that it was less likely than not that 
hypertension was due to the diabetes mellitus, as noted by 
the initial diagnosis of diabetes having occurred nearly 13 
years after the onset of the hypertension.

These medical opinions definitively rule out any possible 
association between the hypertension and either service-
connected disability (PTSD or diabetes mellitus), 
irrespective of whether this purported etiological 
relationship is predicated on causation or aggravation.  Also 
significant is that the April 2006 examiner conducted another 
in-depth examination specifically for diabetes mellitus and 
noted, as to additional observable effects of that condition, 
that there was evidence of diabetic nephropathy, although no 
diabetic neuropathy or retinopathy.  So if a resultant 
aggravation of the hypertension were detected, this would 
reasonably be expected to have been noted as well.  And 
concerning the earlier 2005 examination, the blood pressure 
readings then taken were essentially within normal limits, 
suggesting at least as of that time the absence of 
identifiable aggravation of the hypertension from the PTSD.

These medical conclusions against the claim were well 
reasoned and based on an actual objective clinical evaluation 
and comprehensive review of the claims file.  So they are 
extremely probative, especially in the absence of any medical 
evidence to the contrary.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); Black v. Brown, 5 Vet. App. 177, 180 
(1993) (those factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion).  Thus, 
the opinions are 
well-supported by the factual record and should be given 
considerable weight in evaluating this claim.  See e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluating the underlying basis of an opinion on 
a medical question, and determine whether to accept such an 
opinion under the circumstances), citing Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  


The remaining medical evidence consists of a history of 
intermittent evaluation and treatment for hypertension, but 
no finding concerning the underlying cause or causes of this 
condition.  Accordingly, the persuasive evidence is against 
any finding that it is related on a secondary basis to the 
PTSD or diabetes mellitus -- again, based on either causation 
or substantial aggravation by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 
3.310(a).      See also Anderson v. West, 12 Vet. App. 491, 
495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).

Since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of his hypertension.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the claim for service connection for 
hypertension must be denied because the preponderance of the 
evidence is unfavorable, meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).


ORDER

The claim for service connection for hypertension secondary 
to service-connected PTSD and/or diabetes mellitus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


